Citation Nr: 0218727	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  97-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right carpal 
tunnel syndrome as secondary to service-connected right 
arm disorders.

2.  Entitlement to financial assistance in purchasing an 
automobile and adaptive equipment or adaptive equipment 
only.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953, and from July 1954 to November 1957. 

This case comes before the Board of Veterans' Appeals 
(Board) from a January 1996 RO decision which denied 
financial assistance in purchasing an automobile and 
adaptive equipment or adaptive equipment only, from a 
March 1997 RO decision which denied service connection for 
right carpal tunnel syndrome as secondary to service-
connected right arm disorders, and from a February 1998 RO 
decision which denied a claim for a TDIU rating.  In June 
1999, the Board remanded the claims to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome began many 
years after service and was not caused or permanently 
worsened by his service-connected right arm disorders.

2.  The veteran has not been shown to have any of the 
service-connected disabilities necessary to entitle him to 
financial assistance to purchase an automobile and 
adaptive equipment or adaptive equipment only.  

3.  The veteran's established service-connected 
disabilities, which have an 80 percent combined 
compensation rating, now preclude him from performing 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome is not proximately due to 
or the result of service-connected right arm disorders.  
38 C.F.R. § 3.310 (2002).

2.  The veteran does not satisfy the eligibility criteria 
for financial assistance in purchasing an automobile and 
adaptive equipment or adaptive equipment only.  38 
U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.808 (2002). 

3.  The criteria for a TDIU rating are met.  38 U.S.C.A. 
§ 1155 (West 1991 and Supp 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from 
November 1951 to November 1953, and from July 1954 to 
November 1957.  His service medical records show that he 
suffered shell fragment wounds during service.  Service 
records show that he served in combat during the Korean 
Conflict, and was awarded the Combat Infantryman Badge and 
Purple Heart medal.

Service connection is currently in effect for degenerative 
disc disease of the lumbosacral spine, rated 60 percent 
disabling (the rating for this low back condition was 
increased from 20 percent to 60 percent effective in 1997, 
after he stopped working in 1996).  Other established 
service-connected conditions (and current ratings) are 
residuals of a shell fragment wound of the right hip and 
thigh (20 percent), residuals of a shell fragment wound of 
the right forearm (20 percent), a right elbow scar from a 
shell fragment wound (10 percent), residuals of a shell 
fragment wound of the right ankle (10 percent), chronic 
blepharitis of the eyes as a residual of a shell fragment 
wound (10 percent), sinusitis (10 percent), and a right 
chest scar (10 percent).  The veteran has a combined 
disability rating of 80 percent. 

Statements dated in 1995, from the veteran's coworkers and 
supervisors at the Small Business Administration, where he 
was still working, describe the difficulty he was having 
at work due to pain associated with his various ailments, 
including shell fragment wound residuals and a back 
disorder.

In November 1995, the veteran submitted his application 
for automotive or other conveyance and adaptive equipment.  

In July 1996, the veteran submitted his claim for a TDIU 
rating.  He indicated that he had a college education.  He 
stated that his last date of full-time employment was in 
August 1996 as a clerk with the Small Business 
Administration, and that he left due to disability, which 
he identified as hand surgery and a lower back condition.

Medical records from the Las Americas Ambulatory Surgical 
Center in Hato Rey, Puerto Rico, show the veteran 
undergoing right carpal tunnel release surgery in August 
1996.

In February 1997, the veteran was given a VA examination.  
He reported that on May 26, 1953, he sustained shell 
fragment wounds to the right forearm and hand while 
stationed in Korea.  He stated that sutures were taken and 
that fragments were left inside due to the closeness of 
the fragments to the bone.  He reported that he had right 
carpal tunnel release surgery done on August 8, 1996, and 
that a metallic fragment was removed from his right hand.  
He stated that he had pain in his right forearm with 
radiation to his right shoulder and an inability to raise 
his right arm.  He also reported an inability to close his 
right hand and fingers well without experiencing pain.  
Following physical examination, the examiner's diagnoses 
were residuals of a shell fragment wound to the right 
forearm and right elbow with healed residual scars, status 
post removal of metallic fragment of the right hand middle 
finger, and residuals of bilateral carpal tunnel syndrome 
status post surgical release.  In a March 1997 addendum to 
this examination, the examiner noted that there were no 
foreign bodies or fractures of the right wrist by X-rays, 
and that the veteran also had carpal tunnel syndrome in 
the hand which did not receive shell fragment wounds 
(left).  The examiner opined that the veteran's right 
carpal tunnel syndrome was not related to his service-
connected right hand disorders.

In December 1997, in response to a request from VA for 
employment information, the Small Business Administration 
indicated that the veteran was last employed in August 
1996 as a control clerk, and that his employment had 
terminated due to retirement.  It was indicated that the 
veteran was receiving a monthly retirement annuity. 

In May 1998, the veteran was given a hearing before the 
RO.  He stated that he was given a permanent position with 
the Small Business Administration in 1986, and that he had 
difficulty performing his job due to his back condition 
and problems with his leg and arm.  He testified that he 
was a control clerk and was responsible for recording 
transactions and keeping track of the accounting.  He 
reported that this was a sedentary job which involved 
working with a computer.  He stated that he quit his job 
in 1996 due to difficulties with a clenched hand which 
prevented him from writing.  

A statement from Dr. Pedro Sanabria in August 2001 
indicates that Dr. Sanabria had treated the veteran for 
the previous fifteen years for severe pains of the upper 
and lower extremities and lumbosacral pain related to 
wounds received in service.  Dr. Sanabria stated that the 
veteran had difficulty walking and severe pain even before 
his present degenerative changes.  He opined that the 
veteran was 100 percent disabled from performing payable 
work, and stated that it had been recommended that the 
veteran quit his last job because of his pain.  

In September 2001, the veteran was given a series of VA 
examinations.  He indicated that he had worked for the 
Small Business Administration as a control clerk handling 
account statistics and keeping the logs.  He had an 
associate degree in business administration.  Prior to 
employment with the Small Business Administration, he had 
worked in a factory for 3 years as a trimmer, and worked 
in the post office as a mailhandler.  Upon review of the 
veteran's claims folder, the examiner commented that the 
veteran was not rendered unemployable because of his 
orthopedic service-connected disabilities.  It was stated 
that the veteran was restricted to light work.  The 
examiner noted that in spite of his chronic pains from his 
orthopedic disabilities, the veteran worked for several 
years as an auditor which was an administrative job not 
requiring physical exertion.  It was further noted that 
the veteran had voluntarily retired from his job per his 
own statement.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained and 
VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

1. Secondary service connection for right carpal tunnel 
syndrome

The veteran claims his right carpal tunnel syndrome is 
secondary to his service-connected right arm disorders.  

Secondary service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the 
other condition which is proximately due to or the result 
of a service-connected disorder).  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

Right carpal tunnel syndrome (as well as left carpal 
tunnel syndrome) is first shown in the 1990s, and the 
veteran underwent related surgery in 1996.  In a March 
1997 addendum to the veteran's February 1997 VA 
examination, the examiner concluded that the veteran's 
right carpal tunnel syndrome was not related to his 
service-connected right arm disorders.  It was noted that 
there were no foreign bodies or fractures of the right 
wrist by X-rays, and that the veteran also had carpal 
tunnel syndrome in his left hand, which did not receive 
shell fragment wounds.  There is not contrary competent 
medical evidence to support the veteran's assertion of 
secondary service connection for right carpal tunnel 
syndrome.

The weight of the credible evidence demonstrates that the 
veteran's established service-connected right arm 
disorders did not cause or permanently worsen right carpal 
tunnel syndrome, and thus there is no basis for secondary 
service connnection.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Eligibility for assistance in obtaining an 
automobile and adaptive equipment
 or adaptive equipment only

In order to establish entitlement to financial assistance 
in purchasing an automobile or other conveyance and 
necessary adaptive equipment, the veteran must have a 
service-connected disability which includes one of the 
following: loss or permanent loss of use of one or both 
feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to 
the required degree.  [The vision category is inapplicable 
to the present case.]  Eligibility for adaptive equipment 
only may be based on ankylosis of one or both knees or one 
or both hips.     
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

The veteran's service-connected disabilities do not meet 
any of the above eligibility requirements.  He has 
suggested that he has loss of use of the right upper 
extremity, but his right upper extremity conditions (the 
service-connected ones, and even assuming that the non-
service-connected ones are service-connected) are 
obviously not so severe that he would be just as well 
served by an amputation stump with suitable prosthesis.  
Thus there is no loss of use.  38 C.F.R. §§ 3.350, 4.63.

As the veteran is not service-connected for any of the 
conditions mentioned above, he fails to meet the 
eligibility requirements for financial assistance in 
purchasing an automobile and adaptive equipment or 
adaptive equipment only.  The preponderance of the 
evidence is against the claim, and thus the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  TDIU rating

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on 
an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, 
and consideration is given to the veteran's background 
including his employment and educational history.  38 
C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration. 
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include 
degenerative disc disease of the lumbosacral spine (rated 
60 percent disabling), residuals of a shell fragment wound 
of the right hip and thigh (20 percent), residuals of a 
shell fragment wound of the right forearm (20 percent), a 
right elbow scar from a shell fragment wound (10 percent), 
residuals of a shell fragment wound of the right ankle (10 
percent), chronic blepharitis of the eyes as a residual of 
a shell fragment wound (10 percent), sinusitis (10 
percent), and a right chest scar (10 percent).  The 
veteran has a combined disability rating of 80 percent, 
under the combined ratings table of 38 C.F.R. § 4.25.  
Therefore, he meets the percentage requirements of 38 
C.F.R. § 4.16(a) for consideration for a TDIU rating on a 
schedular basis, and the determinative issue is whether he 
is unemployable due to service-connected disabilities.  
The focus is on whether the service-connected conditions 
would render it impossible for the average person to 
follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed.Cir. 2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the veteran has a college education.  
He has employment experience as a factory worker, 
mailhandler, and, more recently, as a clerk with the Small 
Business Administration, a job from which he retired in 
1996.  Although he retired based on length of service, lay 
statements from 1995 describe difficulties he was having 
in performing his job due to pain from his various 
ailments (most of them service-connected).  Even if the 
veteran did not receive a disability retirement, he may 
well have hastened his normal retirement due to impairment 
from his service-connected disabilities.  The rating for 
his most prominent service-connected condition, a low back 
disorder, was increased from 20 percent to 60 percent 
effective in 1997, which suggests that the veteran would 
find it even more difficult to work at this time.  A 2001 
statement from a private doctor opines that the veteran 
cannot perform gainful employment due to service-connected 
disorders, while a 2001 VA examiner opines that the 
veteran can perform light work despite his service-
connected conditions.

It is true that the veteran is getting on in years to a 
point where many people retire, and he also has non-
service-connected ailments that interfere with the ability 
to work.  Yet the fact remains that he has overall serious 
service-connected disabilities (with a combined rating of 
80 percent), some from combat injuries, which would make 
it quite difficult if not impossible to perform even 
sedentary work on a sustained basis.  All things 
considered, the Board finds that there is a reasonable 
doubt that the veteran's service-connected disabilities 
alone now prevent him from performing gainful employment.  
Resolving reasonable doubt in his favor, the Board finds 
he meets the criteria for a TDIU rating, and such benefit 
is granted.  38 U.S.C.A. § 5107(b).


ORDER

Secondary service connection for right carpal tunnel 
syndrome is denied.

Entitlement to financial assistance in purchasing an 
automobile and adaptive equipment or adaptive equipment 
only is denied.

A TDIU rating is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

